DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mukuno (JP 201473811 A) in view of JP 6584736 B1.
Regarding claim 1, Mukuno discloses an electric-power conversion apparatus (10),
wherein a case of the electric-power conversion apparatus (10) to be fastened to a case of a driving apparatus (30) of a vehicle having a motor (32, 33)  contains at least one of an inverter (43, 44) to be electrically connected with the motor (32, 33) and a converter (42) to be electrically connected with a high-voltage battery (41) mounted in the vehicle, and a heat sink (cooling plate 15) for cooling at least one of the inverter and the converter is provided, wherein the inverter is provided with a power module therefor including two or more switching devices (IGBTs, see text) and with a smoothing capacitor (21, 23), wherein the converter (42) is provided with a power module including two or more switching devices (IGBTs, text), a reactor (22) for smoothing a fluctuation in an electric current, and a smoothing capacitor (21, 23),
wherein the case of the electric-power conversion apparatus (10)  is fastened to the case of the driving apparatus  (30) through the intermediary of fixing portions(11) , and one side portion out of a pair of side portions is formed shorter than the other side portion thereof (rectangular shape), and wherein at least one of the reactor (22) and the smoothing capacitor (21, 23)  is disproportionately disposed to be closer to said one side portion than to said the other side portion (figures 4-7).
Mukuno is silent as to a heat sink, but discloses a cooling plate that acts as a heat sink to receive and dispose heat energy.
JP 6584736 B1 discloses a charge/discharge device (1) for charging and discharging a storage battery for driving an electric vehicle thermally connected to a heat sink (26) to dissipate heat from the component; see figure 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mukuno by replacing the cooling plate with a heat sink as disclosed by JP 658’ to dissipate heat more efficiently without coolant piping.
Regarding claim 2, wherein at a side close to the motor (32, 33), parts of constituent components of the inverter are arranged inside the case of the electric-power conversion apparatus (10); and wherein at a side away from the motor or at a side close to a connection portion between the high-voltage battery (41) and the converter, parts of constituent components of the converter are arranged inside the case of the electric-power conversion apparatus (10).
Regarding claim 3, wherein the case of the electric-power conversion apparatus (10) includes a lower case to be fastened to the case of the driving apparatus (30) through the intermediary of the fixing portions (11) and an upper case to be fixed to the lower case through the intermediary of the heat sink (26), wherein a fastening surface situated on the top end of the fixing portion  (11) exists at a position corresponding to the bottom surface of the heat sink (26), and wherein at least one of the reactor (22) and the smoothing capacitor (21, 23) is disposed at the top surface side of the heat sink.
Regarding claim 4, wherein the case of the electric-power conversion apparatus (10) includes a lower case to be fastened to the case of the driving apparatus (30) through the intermediary of the fixing portions (11) and an upper case to be fixed to the lower case through the intermediary of the heat sink (26), wherein a fastening surface situated on the top end of the fixing portion (11) exists at a position corresponding to the bottom surface of the heat sink (26), wherein the reactor (22) is disposed on the top surface of the heat sink, and wherein the smoothing capacitor (21, 23) is disposed on the bottom surface of the heat sink.
Regarding claim 5, wherein the case of the electric-power conversion apparatus (10) includes a lower case to be fastened to the case of the driving apparatus (30) through the intermediary of the fixing portions (11) and an upper case to be fixed to the Lower case through the intermediary of the heat sink (26), wherein a fastening surface situated on the top end of the fixing portion (11) exists at a position that is apart from the bottom surface of the heat sink toward the case of the driving apparatus (30), and wherein at least one of the reactor (22) and the smoothing capacitor (21, 23) s disposed at the bottom surface side of the heat sink (26).
Regarding claim 6, wherein the case of the electric-power conversion apparatus (10) includes a lower case to be fastened to the case of the driving apparatus (30) through the intermediary of the fixing portions (11) and an upper case to be fixed to the Lower case through the intermediary of the heat sink (26), wherein a fastening surface situated on the top end of the fixing portion (11) exists at a position that is apart from the top surface of the heat sink (26) in a direction Leaving the case of the driving apparatus (30), and wherein at least one of the reactor (22) and the smoothing capacitor (21, 23) is disposed at the top surface side of the heat sink (26).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose mounting of inverters and converter housing of an electric or hybrid vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747